Order filed May 19, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00262-CR
                                   ____________

                 TRUMAINE MARKE WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72609

                                    ORDER

      The clerk’s record was filed May 12, 2015. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court's judgment.

      The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before June 3, 2015, containing the trial court's judgment.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM